In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 15-1402V
                                          (Not to be published)


*************************
                           *
ROBERT ROWAN,              *
                           *
               Petitioner, *                                              Filed: March 29, 2016
                           *
          v.               *                                              Decision by Proffer; Vaccine Act
                           *                                              Entitlement; Damages; Influenza
SECRETARY OF HEALH         *                                              Vaccine; Shoulder Injury Related to
HUMAN SERVICES             *                                              Vaccine Administration (SIRVA)

                        *
            Respondent. *
                        *
*************************

Maximillian J. Muller, Dresher, Pennsylvania, for Petitioner.
Jason C. Bougere, U.S. Department of Justice, Washington, D.C., for Respondent.



                                                    DECISION1

HASTINGS, Special Master.

         This is an action seeking an award under the National Vaccine Injury Compensation
Program2 on account of an injury suffered by Robert Rowan. On March 7, 2016, Respondent
filed a report conceding that Petitioner is entitled to compensation in this case.

      After discussions between the parties, on March 28, 2016, Respondent filed
“Respondent’s Proffer on Award of Compensation.” Petitioner’s counsel, Maximillian Muller,

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
Decision on the United States Court of Federal Claims' website. Therefore, this document will be made available to
the public unless the Petitioner files, within fourteen days, an objection to the disclosure of any material in the
Decision that would constitute, “medical files and similar files the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” See 42 U.S.C. § 300aa—12(d)(4)(B); Vaccine Rule 18(b).
2
  The applicable statutory provisions defining the Program are found at 42 U.S.C. § 300aa—10 et seq. (2012).
Hereinafter, for ease of citation, all “§” references will be to 42 U.S.C. (2012). I will also sometimes refer to the Act
of Congress that created the Program as the “Vaccine Act.”
during a telephonic status conference held on March 28, 2016, indicated that Petitioner accepts
Respondent’s Proffer as a reasonable measure of the amount of the award in this case.

        I have reviewed the file, and based on that review, I conclude that the Respondent’s
Proffer appears to be an appropriate one, pursuant to § 300aa-15(b). (I have attached a copy of
the Proffer to this decision.) I order that Respondent make a lump sum payment as described
below.

        –        Respondent shall make a total lump sum payment of $120,000.00, in the form of a
                 check payable to Petitioner, representing compensation for all damages that
                 would be available under 42 U.S.C. §300aa-15(a).

        Under the statute governing the Program, as well as the “Vaccine Rules” adopted by this
court, the special master must now enter a decision endorsing that Proffer, and the clerk must
enter judgment, in order to authorize payment of the award. See § 300aa-12(d)(3)(A) and (e)(3);
§ 300aa-13(a); Vaccine Rules 10(a), 11(a).3

        Robert Rowan is entitled to an award under the Vaccine Act to provide compensation for
his injury. The award shall be in the form of a lump sum payment, as provided above.

      In the absence of a timely-filed motion for review of this Decision, the clerk shall enter
judgment in accord with this Decision.

IT IS SO ORDERED.


                                                                 /s/ George L. Hastings, Jr.
                                                                     George L. Hastings, Jr.
                                                                     Special Master




3
 The “Vaccine Rules of the United States Court of Federal Claims” are found in Appendix B of the Rules of the
United States Court of Federal Claims.
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
ROBERT ROWAN,                        )
                                     )
            Petitioner,              )  No. 15-1402V
                                     )  Special Master Hastings
      v.                             )  ECF
                                     )
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.             )
                                     )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.      Compensation for Vaccine Injury-Related Items

        On March 7, 2016, respondent filed a Rule 4(c) Report conceding that petitioner was

entitled to vaccine compensation for his Shoulder Injury Related to Vaccine Administration

(“SIRVA”) injury. Respondent proffers that, based on the evidence of record, petitioner should

be awarded $120,000.00. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a)(1); 15(a)(3)(A); and 15(a)(4).

Petitioner agrees.

II.     Form of the Award

        Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment as described below, and requests that the special master’s decision

and the Court’s judgment award the following:1




1
  Should petitioner die prior to entry of judgment, respondent reserves the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses, future pain and suffering, and
future lost wages.
   A. A lump sum payment of $120,000.00 in the form of a check payable to petitioner, Robert
      Rowan. This amount accounts for all elements of compensation under 42 U.S.C.
      § 300aa-15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                     Respectfully submitted,

                                                     BENJAMIN C. MIZER
                                                     Principal Deputy Assistant Attorney General

                                                     RUPA BHATTACHARYYA
                                                     Director
                                                     Torts Branch, Civil Division

                                                     VINCENT J. MATANOSKI
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     ALEXIS B. BABCOCK
                                                     Senior Trial Attorney
                                                     Torts Branch, Civil Division

                                                     /s/ Jason C. Bougere
                                                     JASON C. BOUGERE
                                                     Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
                                                     Phone: (202) 307-2737
Dated: March 28, 2016